DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/583,952 filed on 9/26/2019.
Status of Claims
Claims 1-9 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 9/26/2019 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
 
Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz-Jimenez et al. (US 2016/0321407 - Ids) “Munoz-Jimenez”, in view of Hill et al. (US 7,493,333) “Hill”.  
Regarding Claim 1; Munoz-Jimenez discloses a node search method executed by a computer, the node search method comprising: 
identifying, from among nodes included in a first data set described based on a plurality of ontologies each defining a link referencing a node in the first data set, a group of nodes corresponding to respective pieces of data included in a second data set (Munoz-Jimenez: Fig. 7 – shows graph for two drugs; paragraphs [0080-0084] – drug a has outgoing link to c, e and f; drug b has outgoing link to e, f, and g ); 
on a path following links included in the first data set from each of the identified group of nodes, determining whether there is an association between a first ontology of a first link referencing a source node from which tracing of links is to be started and a second ontology of a second link referencing a destination node at which the tracing of links is to be ended (Munoz-Jimenez Fig. 7 – destination node end at e and f of drugs a an b);
 by tracing links between the source node and the destination node based on a result of the determining, searching for a common node at which a first path following links from a first node of the group of nodes and a second path following links from a second node of the group of nodes intersect (Munoz-Jimenez Fig. 7 – drugs a and b have common nodes e and f); and 
(Hill: Fig. 13; col. 24, lines 47-54 – A hierarchical pane may display a hierarchy/taxonomy of concepts and concept types as defined by the upper ontology. Within this hierarchy, concept types and specific instances of these concept types that are contained within the ontology may be displayed. Also displayed may be certain relationships between these instances and their parent concept types;  col. 25, lines 1-13 – wherein a search result 1301 is selected, and a hierarchy of an ontology may be displayed in a hierarchical pane 1303. Upon selection of a concept (from the search pane or otherwise), a hierarchical pane may initially focus on a portion of the ontology surrounding a selected search result. For example, as illustrated in FIG. 13, if search result 1301, "Lovastatin," is selected from a batch of results for the concept "statin," the hierarchy displayed in hierarchical pane 1303 may jump to the portion of the hierarchy where Lovastatin exists. Furthermore, a user may navigate through an ontology as a whole by selecting different elements within the hierarchy displayed in a hierarchical pane 1303).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Munoz-Jimenez to include the feature of Hill. One would have been motivated to make this combination to include method display the search results in a hierarchy and graph as taught by Hill.
Regarding Claim 2; Hill discloses when it is determined that there is an association between the first ontology and the second ontology, tracing links between the source node and the destination node to set the destination node as a new source node, and continuing search on the path from the new source node; and when it is determined that there is no association between the first ontology and the second ontology, terminating search on the path including the source node (Hill: col. 30, lines 5-27 – path-finding module may comprise tracking or extraction of information from paths within one or more ontologies; col. 34, lines 29-47 – a custom ontology may be created from a master ontology through “path-finding." This process may include selecting a starting concept from the master ontology and applying one or more expansion parameters. The starting concept may comprise the first node in the custom ontology and the expansion parameters may dictate “paths" within the master ontology to follow to gather additional concepts and their connecting relationships for addition to the custom ontology. The starting concept, the additional concepts, the connecting relationships, and/or other information may be saved in a database as a custom ontology. Expansion parameters may include any selectable characteristic of an element of the master ontology such as, for example, concept, concept type, relationship, relationship type, property, property type, data source, curation history, confidence weight, quantitative value, or other property or characteristic. This “path-finding" using application of expansion parameters may also be used for preparing a redacted data subset of ontology data for export).  
Regarding claims 5-6 and 9; note the rejection of claims 1-2. The instant claims recite substantially same limitations as the  above-rejected claims and are therefore rejected under same prior-art teachings.

Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1, 5 and 9 and any intervening claims.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153